Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to after final amendment filed on 11/11/21.  Claims 1-6, 8-15, 17, 18, 20-23 are now pending.
Please enter the 11/11/21 amendment.

Allowable Subject Matter
Claims 1-6, 8-15, 17, 18, 20-23 are allowed, renumbered as claims 1-20, respectively.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 15 and 18 are allowable because the best prior art of record or that encountered in searching for the invention, fails to disclose or suggest a synchronization method to identify a storage volume to be added to a synchronization replication session between two storage systems, creating a second session for the added storage and merging the two sessions based on criteria, the second replication session comprising creating a volume pairing between instances of the added storage volume on the first and second storage systems and disabling input/output access for the instance of the added storage volume on the second storage system, as claimed, including other claim provisions.
Claims 2-6, 8-14, 18, 20-23 depend from independent claims 1, 15 and 18 respectively, and therefore are allowable on the merits.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of synchronization:
USPN.	2014/0279855		USPN.  2016/0150012
USPN.  9811541			USPN.  10025843

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached at 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




January 19, 2022
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153